Boyce, J.:
It appears from the record that the action was in assumpsit on a book account of sixteen dollars and fifty-eight cents demanded; that summons issued January 5, 1911, returnable forthwith; that there was personal service; that the defendant personally appeared on the same day and confessed judgment in favor of the plaintiff.
The defendant appearing and not objecting to the issuance of the summons without the affidavit, as required by the statute, he thereby waived the defect and having confessed judgment, released the error. Bishop v. Carpenter, 1 Houst. 526; Gum v. Adams, 9 Houst. 200.
Judgment below affirmed.